DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the first action on the merits for application 16/764,905.  Responsive to the preliminary amendment filed 5/18/2020, claims 12-22 are currently pending in this application.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/18/2020 has been considered by the examiner.
Drawings
The drawings were received on 5/18/2020.  These drawings are acceptable.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


Claim Objections
Claim 18 is objected to because of the following informalities:  line 3, “the bucket” should be changed to - -a bucket- - for claim consistency.  Appropriate correction is required.

Claim 21 is objected to because of the following informalities:  line 5, “the drive motor” should be changed to - -a drive motor- - for claim consistency.  Appropriate correction is required.

Claim 21 is objected to because of the following informalities:  lines 5-6, “the transmission input” should be changed to - -a transmission input- - for claim consistency.  Appropriate correction is required.

Claim 21 is objected to because of the following informalities:  line 9, “the lock-up clutch” should be changed to - -a lock-up clutch- - for claim consistency.  Appropriate correction is required.

Allowable Subject Matter
Claims 12-22 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  

The prior art does not disclose nor render obvious a control unit for a transmission wherein when operating parameters exist which initiate a downshift and hence an increase of the gear ratio, the control unit calls for a downshift to a further, even higher, gear ratio if the control unit receives a signal that the bucket is in a loading position, in combination with the other elements required by independent claim 18.
The prior art does not disclose nor render obvious a working machine vehicle wherein when operating parameters exist that initiate a downshift and hence an increase of the gear ratio, the control unit calling for a downshift to a further, even higher, gear ratio when the control unit receives a signal that the bucket is in a loading position, in combination with the other elements required by independent claim 20.
CAI et al. (US 2017/0121946 A1) and YAMADA et al. (US 2016/0167647 A1), being the closest prior art, disclose various work vehicle transmission control devices that downshift a transmission ratio in a singular manner when certain operating conditions are met, including a distance to work aggregate or a loading position of a bucket (see CAI et al., ABSTRACT and YAMADA et al., paragraphs [0005] and [0059]).  However, the references fail to disclose the above mentioned limitations that deal with calling for a downshift to a further, even higher, gear ratio as a result of receiving a signal indicating the bucket is in a loading position. One of ordinary skill in the art would have no rationale, absent hindsight, to modify the prior art to derive the claimed invention since the above mentioned limitations, in .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
YAMADA et al. (US 2016/0167647 A1) discloses a work vehicle control method (see ABSTRACT).
VUKOVICH et al. (US 2004/0172184 A1) discloses a transmission control system (see ABSTRACT).
HOU (US 2010/0145581 A1) discloses a transmission control system (see ABSTRACT).
This application is in condition for allowance except for the following formal matters: 
Objections to claims 18 and 21 described in detail above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN YOUNG whose telephone number is (571)272-4781.  The examiner can normally be reached on Monday - Friday 10:00 am - 6:00 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


EDWIN YOUNG
Primary Examiner
Art Unit 3659

/Edwin A Young/Primary Examiner, Art Unit 3659